Citation Nr: 1826225	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  08-17 954	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for anxiety disorder in excess of 30 percent.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected anxiety disorders (TDIU). 

(The issues of entitlement to service connection for a disorder of the second digit of the right hand and entitlement to a compensable rating for traumatic degenerative osteoarthritis of the third (3rd) metacarpophalangeal (MCP) joint of the right hand will be addressed in a separate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active duty service from July 1977 to January 1983. He also had a subsequent period of reserve service. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, granted service connection for an anxiety disorder and assigned a 30 percent disability rating, effective July 31, 2012. 

In June 2011 the Board denied service connection for multiple disabilities and remanded other claims for service connection as well as a claim for an increased rating for service-connected traumatic degenerative osteoarthritis of the third (3rd) metacarpophalangeal (MCP) joint of the right hand.  The remand portion of that decision noted that the Veteran initiated a claim of entitlement to service connection for carpal tunnel syndrome (CTS) in October 2009.  However, an August 2012 rating decision denied service connection for bilateral CTS, of which the Veteran was notified by RO letter of August 7, 2012.  He did not appeal that decision.  

In September 2014, the Veteran testified before the undersigned at a videoconference hearing solely on the issue of entitlement to an increased initial rating for anxiety disorder.  A copy of the transcript has been associated with the claims file. 

On February 4, 2015, the Board issued two separate decisions.  In one decision the Board denied service connection for disabilities of the right knee and lumbar spine but remanded claims for service connection for a disability of the second digit of the right hand, to include as secondary to service-connected traumatic degenerative osteoarthritis of the 3rd MCP joint of the right hand and entitlement to a compensable disability rating for traumatic degenerative osteoarthritis of the 3rd MCP joint of the right hand.  

In the other Board decision of February 4, 2015, the issue of an initial rating in excess of 30 percent for service-connected anxiety disorder was remanded for further evidentiary development.  It was found that in his August 2013 Notice of Disagreement (NOD), the Veteran indicated that he was unemployable due to his service-connected anxiety disorder.  He also submitted a March 2014 VA medical record in which his treating counselor indicated that his anxiety disorder prevented him from gainful employment.  Thus, a claim for a TDIU has been raised by the record and was properly a part of the claim for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim for a TDIU rating was also remanded.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

(The issues of entitlement to service connection for a disorder of the second digit of the right hand and entitlement to a compensable rating for traumatic degenerative osteoarthritis of the 3rd MCP joint of the right hand will be addressed in a separate decision.)  


FINDINGS OF FACT

1.  The Veteran's service-connected psychiatric disorder is productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

2.  The Veteran is service-connected for an anxiety disorder, rated 30 percent disabling; and traumatic degenerative osteoarthritis of the 3rd MCP joint, rated noncompensably disabling.  

3.  The Veteran has a high school education and at least several years of college education.  

4.  Cumulatively, the Veteran's service-connected disabilities alone do not preclude obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating for anxiety disorder in excess of 30 percent are not met.  38 U.S.C.A. §§ 1155 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (Code) 9413 (2017).  

2.  The criteria for a TDIU rating are not met.  38 C.F.R. §§ 3.102, 3.321(b)(1), 3.340, 3.341, 4.15, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

As the rating decision on appeal granted service connection for an anxiety disorder, and assigned an initial 30 percent disability rating and an effective date for this award, statutory notice provided in April 2013 had served its purpose, and its application is no longer required.  See Dingess/Hartman, 19 Vet. App. at 473, 484-86, aff'd, 483 F.3d at 1311.  The Veteran was provided notice of what was needed to substantiate his claim for a TDIU rating by RO letter in September 2015.  

As to the duty to assist, the Veteran's service treatment records (STRs) are on file as are his VA treatment records and records of the Social Security Administration (SSA).  He testified at the videoconference, before the undersigned, that he had not received any private treatment for his service-connected psychiatric disorder.  Additionally, the Veteran has been afforded VA rating examinations, including most recently after his testimony at the videoconference at which he reported that his psychiatric disorder had increased in severity.  In August 2015 the Veteran was provided with a complete copy of his VA claim file.  

Finally, neither the Veteran nor representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing or rating examinations.  The Board thus finds that the Veteran is not prejudiced and the Board can adjudicate the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Background

On VA orthopedic examination in March 2006 it was noted that the Veteran was right handed.  He worked on drilling platforms.  He complained of cramping of his hands and locking of his fingers.  His employment was affected by his disability of his 3rd right finger because he did a lot of lifting and grasping with his hands.  

A June 2006 VA outpatient treatment (VAOPT) record shows that the Veteran sustained injuries at work to this right hip, thigh, and knee, and he was advised to do light duty until it improved.  

In February 2008 a private neurologist reported that the Veteran had fallen while on an oil rig 2 years earlier, and was told he had torn a ligament in his right wrist.  He still worked at a drilling rig performing heavy work.  He had post-traumatic symptoms suggestive of right carpal or cubital tunnel syndrome.  Electrodiagnostic testing revealed mild left and moderate right carpal tunnel syndrome (CTS).  An attached report of an August 2007 lumbar MRI revealed L4-5 disc herniation, disc bulging at L2-3, L3-4, and L5-S1.  

On VA orthopedic examination in March 2008 it was reported that the Veteran was currently working on an oil rig as a roughneck.  He reported that knee pain caused primarily stiffness, and difficulty kneeling and squatting.  He worked out in a gym.  He infrequently took medication for back pain.  Working and weather aggravated his back, which occasionally awakened him at night.  Lumbar X-rays revealed moderate degenerative changes.  The diagnoses were bilateral patellofemoral syndrome and lumbar degenerative disc disease (DDD).  The examiner noted that the Veteran had no limitations working.  

In October 2009 the Veteran underwent intracarpal decompression for entrapment neuropathy of the right median nerve at the St. Michael's Center for Special Surgery.  

VAOPT records in 2008 show that the Veteran did considerable heavy lifting working in an oil field, but used a back brace and attempted to lift objects correctly.  In January 2009 it was noted that a right knee MRI revealed a partial tear/sprain of the medial collateral ligament and anterior cruciate ligament sprain of the right knee.  He had medial unloader braces on each knee.  A September 2009 VAOPT record shows that he took medication for relief of pain from bilateral degenerative joint disease of the knees.  He worked long hours at a job with a lot of physical activity but was not restricted from doing his job due to pain.  

A February 2010 VAOPT record shows that the Veteran's problems list included lumbar radiculopathy, knee arthralgia, hypertension, lumbar spinal stenosis, CTS, dermatophytosis of the groin and perianal region, bursitis, unspecified drug dependence in remission, neck pain and cervical radiculopathy, cocaine dependence, alcohol abuse, cannabis abuse, unemployment and lack of housing.  

On VA orthopedic examination in August 2011 it was noted that the Veteran had been terminated in June 2011 from his work at on-shore oil field for poor performance.  As to his right hand, he described having occasional problems gripping and twisting.  He had used a wrist brace for CTS on his right wrist prior to his CTS release in 2009 and that surgery was for CTS and not for his service-connected right 3rd finger disability.  His right 3rd finger MCP joint was stable and neurovascularly intact, with a good grip.  

Private clinical records show that the Veteran had lumbar epidural blocks in 2011 due to low back pain.  

VA records show that in May 2012 the Veteran underwent intralaminar decompression at L4-5 due to L4-5 stenosis which had caused low back and left leg pain.  A June 2012 VAOPT record shows that following that surgery his leg pain and numbness had resolved, and his continued low back pain was improving.  He was advised not to lift more than 20 lbs. and he was given a work release.   

On VA neurology examination in April 2013 an examiner reviewed the Veteran's claim file and opined that the Veteran's CTS of the right wrist was less likely as not due to the service-connected disability of the right 3rd finger because the metacarpal is distal to the carpal tunnel and an old healed metacarpal fracture would not affect the carpal canal in any way.  He had worked for many years as an oilfield worker and there was no evidence of aggravation of the old healed metacarpal fracture.   At the examination the Veteran reported that he was right handed and that his 2009 right wrist surgery solved most of his right CTS problem but he still ached and had occasional muscle pain in the hand.  He used a cane in his right hand which irritated that hand.  He got occasional cramps in the right hand and would drop things without knowing it.  On physical examination right hand grip strength was normal at 5/5.  Sensation was normal in the right hand and fingers, the C6 - 8 nerve distribution.  

In the Veteran's VA Form 21-8940, Application for Increased Compensation Based on Unemployability, received in April 2013 the Veteran reported the service-connected disability(ies) that prevented securing or following any substantially gainful occupation was his lumbosacral spine and lumbar stenosis.  His disability affected his full-time work, had caused him to become too disabled to work, and he had last worked in May 2012.  He had left his last job because of his disability but had not tried to obtain employment since he became too disabled to work.  He had four years of college education.  

On VA psychiatric examination in August 2013 the diagnoses were recurrent, moderate major depressive disorder; an anxiety disorder, not otherwise specified (NOS); and polysubstance abuse, in remission.  It was reported that the Veteran's Global Assessment of Functioning (GAF) score was 55 based on his report of moderate symptoms of depression.  His symptoms of an anxiety disorder, NOS, were currently mild.  The examiner stated that it was possible to differentiate the symptoms of each psychiatric disorder.  The symptoms of major depression were a depressed mood, loss of interest, sleeping difficulties, fatigue, appetite disturbance, feeling bad about himself, difficult concentrating, moving slowly, and thoughts that he would be better off dead.  Symptoms of his anxiety disorder were dreaming of an inservice motor vehicle accident (MVA), avoidance of talking about the MVA, and being super-alert.  

The examiner stated that the best summary of the level of occupational and social impairment from all psychiatric diagnoses was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The examiner stated that it was possible to differentiate what portion of occupational and social impairment was caused by each psychiatric disorder.  His major depression was of a moderate degree of symptomatology which contributed largely to his impairment.  The symptoms of his anxiety disorder were mild.  

The examiner reviewed, and summarized, the Veteran's extensive past clinical records.  The Veteran reported that he had been accepted to the Tuskegee Institute in Alabama but had not attended that school.  The Veteran had been separated from his wife since 2011.  He had once worked as a driver for a contractor providing mail hauling services.  From 1983 to 1995 he had worked as a communications technician but lost the job due to downsizing.  Thereafter he had engaged in drug use and had been homeless, with a sporadic work history.  From 1996 to 2003 he had been incarcerated on three occasions for a total of 41 months.  Thereafter, he had worked at several places as a chef and a cook.  From 1997 to the early 2000's he had been homeless, smoking crack and marijuana, and for a portion of this time he worked for one year as a parts clerk at a car dealership and also tracking and laying cables for computers.  Since 2003 he did well with respect to being off drugs and alcohol.  He had worked as an oil field technician until 2004 when he got a better paying job which lasted until the oil bust in 2008 when he got a job as a technician on "cleaning push boats."  In 2011 he went back to a former employer and then with another company until his back gave out and he last worked on May 21, 2011. 

The examiner reported that the Veteran had a depressed mood, anxiety, and an inability to establish and maintain effective relationships.  On psychological testing it was noted that he did not have suicidal ideation, even though he had endorsed having thoughts that he would be better off dead.  He met the diagnostic criteria for a recurrent major depressive disorder, moderate, and by his self-report he had had symptoms of depression dating back to childhood.  Other than dreams of an inservice MVA, he did not have symptoms of PTSD; rather the dreams were most consistent with an anxiety disorder, NOS.  His alcohol, cocaine, and marijuana abuse were currently in remission.  He appeared to be doing well in maintaining his sobriety and was actively engaged in VA mental health treatment.  He reported that currently his biggest problem was his inability to work due to his back pain.  

The August 2013 rating decision which granted service connection for the Veteran's anxiety disorder specifically stated that the Veteran's "depressive disorder is not related to the motor vehicle accident in service."  

A March 2014 VA medical record from the Veteran's treating counselor noted that the Veteran experienced thoughts of death or suicide, tremendous anxiety and depression, extreme irritation, hypervigilance, and feelings of isolation.  That counselor stated that the Veteran was service-connected for his "depression and anxiety disorder."  In addition to psychiatric symptoms he had persistent physical symptoms that did not respond to treatment, e.g., headaches, digestive disorders and pain for which no other cause could be diagnosed.  Also, he had persistent back, knee, nerve, and arthritic pain.  The counselor reported that "these issues hindered [the Veteran's] ability to work a consistent job on a regular basis." 

The Veteran testified at his September 2014 hearing that his anxiety disorder had worsened since he had filed his claim in July 2012.  He reported experiencing daily episodes of anxiety that lasted from 20 minutes to an hour. He also stated that he had a lot of anxiety, frustration, and lack of motivation.  His dosage of medication had just been increase.  He had also been given medication to help him sleep.  His treatment was solely from VA.  He had participated in an anxiety therapy group.  He was sometimes frustrated when in a large crowd.  He had been with his significant other for 10 years but she had reported that he isolated himself from her.  He had also seen an addiction therapist.  In the mornings he felt tense.  He also had attended meetings of Alcoholics Anonymous.  He had episodes of anxiety on a daily basis.  He lived in a homeless veteran's facility.  

The Veteran's service representative argued, at the videoconference, that the Veteran's Global Assessment of Functioning (GAF) score of 55, fell within the range of 51 to 60 which indicated moderate symptomatology that, in turn, warranted a 50 percent disability rating.  

A VA examination in August 2015 for housebound status or permanent need for regular aid and attendance found that the Veteran had a chronic leg ulcer (venous stasis), low back pain with neuropathy, leg length inequality, depression, and hypertension.  He had an abnormal gait.  He had chronic ulcers of both legs, necessitating chronic wound care.  He had decreased spinal motion.  

A September 2015 Medical Release/Physicians Statement for the Texas Health and Human Services Commission reflects that the Veteran had a primary disabling diagnosis of chronic ulcers of the right lower leg, and a secondary diagnosis of lumbar spine degenerative joint disease (DJD) with neuropathy which precluded standing for a prolonged time and the disabilities were not permanent but were expected to last more than 6 months.  

An October 4, 2016 SSA letter states that the Veteran was awarded SSA disability benefits effective July 2016.  It was noted that he had reported being disabled due to anxiety, depression, low back surgery, lower leg ulcers on both legs, which required that he walk with a cane; and because his left leg was two inches shorter than the right leg.  

On VA examination in November 2016, after reviewing the records, a VA physician's assistant opined that the Veteran did not have degeneration of the second digit of the right hand, and that this had been confirmed by X-rays.  The Veteran's primary symptom as to his 3rd finger of the right hand was aching, and mainly that his use of a cane when walking seemed to irritate it.  He was right handed but did not report having any functional loss or functional impairment, including but not limited to repeated use over time.  Maximum flexion of that digit was to 90 degrees at the MCP joint, to 100 degrees at the proximal interphalangeal (PIP) joint, and 70 degrees at the distal interphalangeal (DIP) joint.  However, no pain was noted on examination and there was no evidence of pain with use of the hand.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  He was able to perform repetitive use testing with at least three repetitions without loss of motion. Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Right hand grip strength was normal at 5/5.  There was no muscle atrophy or ankylosis.  He did not have either degenerative or traumatic arthritis of multiple joints in the right hand. His condition did not impact his ability to perform any type of occupational task.  

On VA psychiatric examination in November 2016 the examiner stated that there was only one psychiatric diagnosis, which was major depressive disorder, mild, with anxious distress.  The best summary of the Veteran's level of occupational and social impairment was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

It was noted that the Veteran was married but resided alone in a "HUD-VASH" assisted apartment.  He described his relationship with his wife as good.  He had approximately one good friend and several acquaintances.  They conversed together through AA and CA meetings. He described his general attitude towards socializing as interested.  He reported that his typical day was spent attending treatment or engaging in social and leisure activities. For leisure, he spent his free time listening to music; watching CNN news; and attending church.  

The Veteran's educational activities since his last examination included attendance at Houston Community College for 2 years.  He had problems getting along with teachers and peers.  He described his academic performance since his last examination as discontinued due to difficulties concentrating - possibly from medication side effects.  He was counseled that he was taking them at an incorrect time.  Changing the time helped. However, he got three Fs and as a result was currently on academic suspension.  His current outpatient mental health treatment included outpatient psychiatric medication management, psychotherapy, and supportive housing to which he reportedly responds positively.  His clinical records were reviewed and the majority of clinical encounters were in the context of group therapy which offered minimal individualized information.  His records generally showed stable and intact functioning which appeared largely in response to the numerous forms of support services and treatment he received alongside his recovery goals of becoming certified in peer support.  There were also periods of increased symptoms, such as that towards the end of 2014.  

During the clinical interview the Veteran reported that he worried about his physical and mental health, generally.  He estimated his periods of sadness or depression lasted between one and two weeks at a time.  He stated they varied as a function of what tasks or VA appointments he had.  He did not voice anhedonia and described his participation in AA meetings, church, music, and conversation as his rest and recreation because these things kept him comfortable.  He described his sleep as poor along with low daytime energy.  

Symptoms that actively applied to the Veteran's psychiatric disorder were a depressed mood, anxiety, and chronic sleep impairment.  He was neatly groomed and casually dressed.  He moved at an average speed and he walked without assistance or difficulty.  He responded to his own name and accurately reported the current and the name of this hospital.  This suggested that he knew who he was, where he was, and the time at which events around him occurred.  He was able to recall both recent and remote information about his life including names, dates, and locations of a wide range of events.  He spoke at an average speed and the amount and type of words he used were average.  His responses were appropriate to the questions posed.  His tone was conversational.  He smiled and laughed several times during the interview and at no time became angry, tearful, or in any other way expressed emotional distress, which suggested that he was in a generally pleasant mood.  

The examiner reported that the diagnosis of a major depressive disorder was continued due to the reported symptoms.  The evidence did not support a diagnosis of PTSD.  The Veteran's history of substance use had consistently been shown to be in full remission before and since the last examination.  His GAF score was 60.  

With intermittent exceptions, the Veteran had consistently demonstrated participation in educational activities, volunteer activities, recovery group leadership and participation, and achieving concrete steps towards his educational and professional goals.  All of these tasks required the ability to meet deadlines, communicate with others, maintain an organized schedule, maintain intact motivation, and so forth.  

The Veteran reported difficulties with academic functioning during one semester when medication dosage and timing were being adjusted.  However, he reported that that problem had since resolved.  According to current records and self-report, his mental health symptoms did not appear to preclude any specifically identifiable occupational or social tasks.  He would likely benefit from accommodations during flare-ups or acute symptoms, such as flexible scheduling to allow for attendance at treatment.  The evidence suggested, from a mental health standpoint, that the Veteran would be appropriate for occupations that require motivation, timely attendance and organization, involve teamwork or work alone, telephone work, and other entry level clerical duties.  Thus, the evidence showed his service connected mental health condition did not cause total social and occupational impairment.  

Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate DCs which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Conversely, if [the applicable DC] does specifically contemplate the effects of medication, then Jones is inapplicable."  McCarroll v. McDonald, 28 Vet. App. 267, 271 (2016) (en banc).  

The RO has evaluated the Veteran's anxiety disorder under 38 C.F.R. § 4.130, Diagnostic Code 9413. 

Under Code 9411, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  While the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score of 41 to 50 reflects a serious level of impairment, e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting or serious impairment in social, occupational or school functioning, e.g., no friends, unable to keep a job.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 61-70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

Addressing first the contention at the videoconference that the Veteran voiced suicidal ideation at the 2013 VA psychiatric examination, the Board notes that such symptomatology is a criterion found only for a 70 percent disability evaluation.  There are no analogues at the lower evaluation levels.  See Bankhead v. Shulkin, 29 Vet. App. 10, 20 -21 (2017) (precedential panel decision).  Thus, under the General Formula for Rating Mental Disorders at 38 C.F.R. § 4.130, "the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."  Bankhead v. Shulkin, 29 Vet. App. at 20 (2017).  Evidence of more than thought or thoughts of ending one's life to establish the symptom of suicidal ideation, is not required.  In other words, a veteran need not be at a risk, whether a high or low risk, of self-harm in order to establish the criteria of suicidal ideation.  Bankhead, 29 Vet. App. 20 - 21.  VA adjudicators are not "absolutely prohibited from considering [] risk of self-harm in assessing [a] level of occupational and social impairment" but there must be a differentiation between suicidal ideation, which is generally indicative of a 70% evaluation, and a risk of self-harm, the persistent danger of which is generally indicative of a 100% evaluation.  Bankhead, Id. at 21.

Here, a closer review of the complete report of the 2013 VA psychiatric examination shows that the examiner specifically reported that the Veteran did not actually have any suicidal ideation, even though he had reported such.  

Next, in addressing the contention that the 2013 VA psychiatric examination found a GAF score of 55 which is indicative of a higher rating, the Board notes that the 2013 and the more recent examination in 2016 found that the best summary of the Veteran's overall impairment was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  This meets only the criteria for a rating of no higher than 30 percent.  

Moreover, the Board must observe that much of the Veteran's treatment centers upon continuing his sobriety with respect to his past substance abuse and that he is not service-connected for substance abuse.  Further, while his service-connected psychiatric disorder may fluctuate, particularly with respect to the timing of his psychotropic medications, overall repeated mental status examinations have not revealed any disturbance in the Veteran's orientation, memory or cognitive abilities.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent for the Veteran's service-connected psychiatric disorder and, as such, there is no reasonable doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

TDIU

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service- connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Marginal employment shall not be considered substantially gainful employment. For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id. 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R.  §4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a TDIU cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994). 

In exceptional circumstances, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment in cases of veterans "who fail to meet the percentage standards set forth in [38 C.F.R. § 4.16] paragraph (a) of this section."  38 C.F.R. § 4.16(b).  The corollary is that if a Veteran does meet the aforementioned percentage requirements in 38 C.F.R. § 4.16(a), referral of the case for extraschedular TDIU consideration is not appropriate.  See Geib v. Shinseki, No. 11-1501, slip op. at 9 (U.S. Vet. App. June 7, 2012) (nonprecedential memorandum decision) (holding that in a TDIU claim, if a Veteran meets the percentage standards of 38 C.F.R. § 4.16(a), there is no reason for VA to consider the extraschedular considerations under in 38 C.F.R. § 4.16(b)).  

Under 38 C.F.R. § 4.16(a) for the purpose of meeting 60 percent and 70 percent requirements within § 4.16(a) disabilities resulting from common etiology or a single accident will be considered one disability.  

The Veteran is service-connected for an anxiety disorder, rated 30 percent disabling; and traumatic degenerative osteoarthritis of the 3rd MCP joint of the right hand, rated noncompensably disabling.  

In this case it is clear that the Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a) for a TDIU rating.  

The three-step analysis set forth in Thun v. Peake, 22 Vet. App. 111, 117 (2008) pertains to the extraschedular provisions of 38 C.F.R. § 3.321(b)(1) for increased rating claims, and is not relevant to a TDIU claim.  See Thun, 22 Vet. App. at 117 (explaining the distinction between extraschedular ratings under 38 C.F.R. § 3.321(b)(1) and TDIU under 38 C.F.R. § 4.16).  "[R]equiring that there be evidence of interference with 'obtaining or retaining' employment exacts a higher standard than is required for a finding of 'marked interference with employment' under [38 C.F.R.] § 3.321(b)(1)."  Thun, 22 Vet. App. at 117 (2008).  

The record is replete with notations recording the Veteran's statements that he is limited as to, if not incapable of, substantially gainful employment.  However, the statements do not demonstrate that the Veteran's service-connected psychiatric disorder plays any significant role in diminishing his ability to obtain or retain substantially gainful employment.  Also, his service-connected disability of the right 3rd finger is not shown to be productive of any functional impairment.  Rather, it is clear that it is primarily his nonservice-connected low back and bilateral knee disabilities which are the main cause of his diminished capacity to work.  This has been compounded by significant disability from his additionally nonservice-connected CTS of each wrist and the even more recent chronic stasis ulcers of his legs.  And while a treating VA counselor opined that the Veteran's disabilities hindered consistent work at a regular job, that opinion was predicated upon multiple disabilities, a number of which are not service-connected, e.g., headaches, gastrointestinal distress, as well as disabilities of the Veteran's low back and knees.  

Indeed, by the Veteran's own admission, in his VA Form 21-8940, it was his nonservice-connected low back disorder which led to his being unemployed and not having been able to work.  Moreover, the dispositive matter is not whether his service-connected disabilities had diminished his ability to work because, in fact, they do but compensation for this is the very purpose of his assigned combined schedular disability rating.  

The Board finds that although the evidence clearly demonstrates that the appellant's disabilities limit his ability to work, it does not demonstrate that his service-connected disabilities alone are of sufficient severity to produce unemployability.  The Board finds that the evidence demonstrates that despite functional impairment due solely to the service-connected disorders, the appellant is physically able to perform sedentary and clerical work.  Although the Veteran may dispute whether his past employment and educational background allow him to qualify for sedentary work, he does not argue that he is mentally unable to perform sedentary work.  

The Veteran has not submitted any evidence demonstrating that his level of education and his past employment experience categorically preclude him from sedentary employment that would provide more than marginal income.  See Pederson v. McDonald, No. 13-1853, slip op. (U.S. Vet. App. Feb. 13, 2016) (en banc) (citing 8 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits. . . ."); Fagen v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination)). 

As to any argument that the Veteran not having complete college and his history of labor-intensive jobs preclude him from obtaining a sedentary position, the Board finds that while the Veteran's education and work experience may limit his employment opportunities, there is no persuasive evidence demonstrating that a lack of college degree would preclude the Veteran from all forms of sedentary employment.  Moreover, the record does not demonstrate, nor does the appellant argue, that there is anything unique about the appellant's educational background that would preclude him from obtaining sedentary employment. 

In this connection, there is no legal requirement that the Board make specific findings as to which particular types of sedentary employment the Veteran is capable of performing.  Moreover, "a TDIU determination does not require any analysis of the actual opportunities available in the job market."  See Pederson v. McDonald, No. 13-1853, slip op. (U.S.Vet.App. Feb. 13, 2015) (en banc) (quoting Smith v. Shinseki, 647 F.3d 1380, 1385 (Fed. Cir. 2011)).  

In rendering the decision herein the Board has not impermissibly considered his non-service-connected disabilities or his age.  Rather, the Board has considered, as it is required to do, all the relevant evidence, medical and otherwise, regarding the appellant's employability.  

To the extent the Veteran may attempt to argue that the Board must specifically identify the degree to which his service-connected disabilities, as opposed to his non-service-connected disabilities, impair his ability to work, such an analysis is not required in this matter.  See Pederson v. McDonald, No. 13-1853, slip op. (U.S.Vet.App. Feb. 13, 2015) (en banc).  

The Board specifically finds that even after consideration of the doctrine of reasonable doubt the Veteran's service-connected disabilities impair the ability to work, but that the level of impairment does not cause unemployability.  The dispositive issue is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Again, as noted above, there is no dispute that the Veteran's disabilities, service connected or not, impair his ability to work.  The Board, however, ultimately concludes that the Veteran is not precluded from all types of employment due solely to service connected disabilities.  

Lastly, the Board notes that in the Board's February 2015 remand the RO was instructed to refer the claim for a TDIU rating on an extraschedular basis to the VA Director of Compensation Services after readjudication of the claim for an increased rating for the service-connected psychiatric disorder, following development of that claim, if appropriate.  The RO in fact did readjudicate both claims in the December 2017 Supplemental Statement of the Case (SSOC).  Having done so, the RO implicitly found that referral of the TDIU claim for extraschedular consideration was not deemed "appropriate."  Accordingly, there was full compliance with the 2015 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  


ORDER

An initial rating for anxiety disorder in excess of 30 percent is denied.  

Entitlement to a TDIU rating is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


